Order entered July 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00211-CR

                          WAYNE ALBERT RODGERS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-06-87728-W

                                            ORDER
       The Court REINSTATES the appeal.

       On June 27, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by counsel Nanette Hendrickson; (3) Ms.

Hendrickson’s explanation for the delay in filing appellant’s brief is her workload; and (4) Ms.

Hendrickson requested thirty days from the July 9, 2013 hearing to file appellant’s brief.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.


                                                      /s/    LANA MYERS
                                                             JUSTICE